Citation Nr: 1038433	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  06-25 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for chronic hearing loss 
disability.

2.  Entitlement to an initial disability evaluation in excess of 
10 percent for coronary artery disease.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from January 1957 to October 1966.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision of the VA Regional Office 
(RO) in Louisville, Kentucky.

The Board notes that service connection for coronary artery 
disease has been granted from March 14, 2002, and a July 2006 
rating decision shows that the initial noncompensable evaluation 
was increased to 10 percent effective March 14, 2002.  The Board 
notes that since the increase to 10 percent did not constitute a 
full grant of the benefits sought, the increased rating issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).

This case has previously come before the Board.  In May 2009, the 
matters were remanded to the agency of original jurisdiction 
(AOJ) for additional development.  The case has been returned to 
the Board for further appellate review.  

The issue of entitlement to service connection for a chronic 
hearing loss disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if additional action is required on his part.


FINDING OF FACT

There is competent evidence tending to establish that coronary 
artery disease results in a moderate degree of impairment, with 
no more than a workload of greater than 5 METs but not greater 
than 7 METs which results in dyspnea, fatigue, angina, dizziness, 
or syncope, or evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  


CONCLUSION OF LAW

The criteria for an initial 30 percent rating, but no higher, for 
coronary artery disease have been met for the entire appeal 
period.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2009); 38 C.F.R. 
§ 4.104, Diagnostic Code 7005 (2010).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must request that the claimant 
provide any evidence in his possession that pertains to the claim 
based upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to the claim.  The August 2003, 
September 2004, July 2006, May 2008, and July 2009 letters told 
him to provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet. App. at 120.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate the elements of 
the claim, including notice of what is required to establish 
service connection and that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Here, the claimant is challenging the 
initial evaluation assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Id. at 490-91.  Thus, because the notice 
that was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.

In the claimant's notice of disagreement, the claimant took issue 
with the initial noncompensable disability rating, which was 
subsequently increased to 10 percent, and is presumed to be 
seeking the maximum benefits available under the law.  Id.; see 
also AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, in 
accordance with 38 U.S.C.A. §§ 5103A and 7105(d), the RO properly 
issued a statement of the case which contained, in pertinent 
part, the pertinent criteria for establishing a higher rating.  
See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 
7105(d), as well as the regulatory requirements in 38 C.F.R. 
§ 3.103(b).  See also Dingess/Hartman.  The claimant was allowed 
a meaningful opportunity to participate in the adjudication of 
the claim.  Thus, there is no prejudice to the claimant.  See 
Overton v. Nicholson, 20 Vet. App. 427, 439-44 (2006).

In any event, the Board finds that any deficiency in the notice 
to the claimant or the timing of these notices is harmless error.  
See Overton (finding that the Board erred by relying on various 
post-decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the claimant, the Court 
found that the evidence established that the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim, and found that the error was harmless, 
as the Board has done in this case.)  See also Shinseki v. 
Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).  For the reasons discussed above, the Board 
finds that VA has fulfilled its VCAA notification duties to the 
Veteran to the extent necessary.  

The claimant's pertinent medical records to include VA medical 
treatment records, and identified private medical records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The claimant was also 
afforded examinations in 2006 and in October 2008.  38 C.F.R. 
§ 3.159(c)(4).  

There is no objective evidence indicating that there has been a 
material change in the service-connected coronary artery disease 
since the claimant was last examined.  38 C.F.R. § 3.327(a).  The 
duty to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The 
examination reports are thorough and supported by VA outpatient 
treatment records.  The examinations in this case are adequate 
upon which to base a decision.  The records satisfy 38 C.F.R. 
§ 3.326.  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc) (observing that "the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (both observing circumstances as to 
when a remand would not result in any significant benefit to the 
claimant).

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of a veteran's 
disability contemplates the history, 38 C.F.R. § 4.1, and must be 
considered from the point of view of a veteran working or seeking 
work.  38 C.F.R. § 4.2.

The entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; that 
is, separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under Diagnostic Codes 7005 (arteriosclerotic heart disease 
(coronary artery disease)) and 7006 (myocardial infarction), a 10 
percent rating contemplates a workload of greater than 7 METs but 
not greater than 10 METs which results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; continuous medication 
required.  A 30 percent rating contemplates a workload of greater 
than 5 METs but not greater than 7 METs which results in dyspnea, 
fatigue, angina, dizziness, or syncope, or evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, echocardiogram, 
or X-ray.  A 60 percent rating contemplates more than one episode 
of acute congestive heart failure in the past year, or workload 
of greater than 3 METs but not greater than 5 METs which results 
in dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of less than 30 
percent to 50 percent.  A 100 percent rating contemplates 
documented coronary artery disease (Code 7005) or myocardial 
infarction (Code 7006) resulting in chronic congestive heart 
failure, or; workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 percent.  
38 C.F.R. § 4.104, Diagnostic Codes 7005 and 7006.  Diagnostic 
Code 7006 provides a 100 percent evaluation, during and for three 
months following, myocardial infarction documented by laboratory 
tests.

The Board notes that one MET is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, or 
syncope develops is required for evaluation, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the level 
of activity (expressed in METs and supported by specific 
examples, such as slow stair climbing or shoveling snow) that 
results in dyspnea, fatigue, angina, dizziness, or syncope may be 
used.  38 C.F.R. § 4.104, Note 2 (2009).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

Initially, the Board finds substantial compliance with the May 
2009 remand.  Additional evidence was obtained and associated 
with the claims file, to the extent possible, and the claim was 
readjudicated.  The Board finds the evidence is adequate for a 
determination.  

The Veteran is appealing the initial evaluation assigned for 
service-connected coronary artery disease and asserts that the 
resulting degree of impairment is worse than reflected by the 10 
percent rating assigned.  Having considered the record, the Board 
finds a relative equipoise in the evidence, and thus, a 
determination in favor of a 30 percent rating, but no higher, is 
supportable.  

The Board notes that service connection has been established for 
coronary artery disease, from March 14, 2002, as reflected in a 
July 2006 rating decision.  The evidence, as documented in 
private records, dated from April 2001 to May 2001, reflects a 
history of myocardial infarction in 1994 and acute inferior wall 
infarction and stent placement in May 2000.  In addition, the May 
2001 discharge summary notes cardiac catheterization with 
angioplasty and stent placement, and diagnoses entered include 
coronary artery disease and acute inferior wall myocardial 
infarction.  Records, dated in December 2003, note the 
identification of an old inferior infarction, and findings on VA 
stress testing in August 2005 were noted to be consistent with a 
myocardial scar from prior myocardial infarction.  In this case, 
there is no competent evidence of myocardial infarction resulting 
in chronic congestive heart failure at any time during the 
relevant period.  The September 2006 VA examiner specifically 
reported no history of congestive heart failure.  Thus, a 100 
percent rating is not warranted under Diagnostic Code 7005 or 
Diagnostic Code 7006.  

The Board notes that there is both positive and negative 
evidence.  The Board must weigh the credibility and probative 
value of the evidence, and in so doing, the Board may favor one 
medical opinion over the other.  See Evans v. West, 12 Vet. App. 
22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995)).  The Board must account for evidence it finds persuasive 
or unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994).  In determining the weight assigned to the 
evidence, the Board also considers factors such as the health 
care provider's knowledge and skill in analyzing the medical 
data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); 
see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In regard to the rating under Diagnostic Code 7005, private 
records, dated in May 2000, reflect mild-to-moderate 
atherosclerotic disease of the left coronary artery system and 
the May 2006 VA examination report notes a moderate degree of 
impairment in association with prior myocardial infarction and 
stent placement.  In addition, the June 2008 VA examiner reported 
marked limitations in physical activity due to coronary heart 
disease, noting that less-than-ordinary (mild) physical activity 
resulted in cardiac symptoms, such as fatigue and dyspnea, and 
the October 2008 VA examiner reported a moderate degree of 
severity.  In this case, and while there is some doubt, resolving 
all doubt in the Veteran's favor, the Board finds that the 
evidence tends to establish that the disability picture due to 
service-connected coronary artery disease more nearly 
approximates the degree of impairment reflected in a 30 percent 
rating for the entire period at issue.  

A rating in excess of 30 percent is not warranted at any time 
during the relevant period.  The Board observes that the May 2006 
VA examination report notes an estimated activity level of, 
"More than 3 up to 5 - can walk several blocks at a slow pace," 
and, "EF > 50%", no dyspnea, syncope, fatigue or dizziness was 
reported, and a March 2006 VA cardiology clinic notes that the 
Veteran was asymptomatic in regard to coronary artery disease and 
fully functional.  In addition, evidence reflects 
contraindication for exercise testing due to chronic obstructive 
pulmonary disease (COPD), for which the Veteran is oxygen 
dependent, and for which service connection has not been 
established.  The Board notes that while a January 2005 VA record 
notes a history of having been an inpatient for five days several 
months earlier due to dyspnea, the September 2006 VA examination 
report and an October 2006 VA cardiology clinic record note 
shortness of breath secondary to COPD, not coronary artery 
disease.  The October 2008 VA examiner specifically stated that 
the significant factor in the Veteran's shortness of breath is 
COPD, as reflected in the private inpatient records, dated in 
December 2009.  

In addition, while an April 2008 private report notes left 
ventricular compliance abnormalities, the May 2006 VA examiner 
reported no left ventricular dysfunction on left ventricular 
ejection fraction test, and clinical test results on VA 
examination in October 2008 include a normal left ventricular 
ejection fraction of 60%, and no significant obstructive coronary 
artery disease, as well as notation that previously placed stents 
in the LCx and RCA were widely patent.  In this case, the 
competent evidence does not establish congestive heart failure, 
or workload of greater than 3 METs but not greater than 5 METs 
which results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent to 50 percent, so as to warrant a 60 percent 
rating.  

In addition, while the May 2006 VA examination report notes that 
the course since onset was progressively worse, a September 2003 
VA treatment record notes that coronary artery disease was 
stable, a November 2005 VA record reflects the results of 
clinical tests showed stable coronary artery disease, status post 
coronary stenting and myocardial infarction times 3, the June 
2008 VA examination report notes that the course since onset was 
stable, and the October 2008 VA examiner specifically stated that 
coronary artery disease is stable by all measures.  In this case, 
the competent and probative evidence does not establish a degree 
of impairment due to coronary artery disease warranting a rating 
in excess of the 30 percent evaluation herein assigned under any 
applicable Diagnostic Code.  

The Board notes that while the April 2008 private report notes 
echocardiograms and thallium stress tests showing scar and 
ischemia in the identified distribution, the examiner noted that 
the Veteran had not any similar symptoms since the myocardial 
infarction and stent placement in 2001.  The September 2006 VA 
examination report notes that the last stress test showed no 
ischemia and an ejection fraction of 57%.  In this case, the 
competent and probative evidence does not establish that the 
criteria for a rating in excess of 30 percent have been met at 
any time during the relevant period.  

The Board notes that while a July 2008 VA addendum indicates that 
working would be difficult for the Veteran due to service-
connected disability, to include coronary artery disease, 
entitlement to a TDIU has been established due to service-
connected disability, to include not only coronary artery 
disease, but also post-traumatic stress disorder, tinnitus, 
diabetes mellitus, type II, and associated peripheral neuropathy 
of the upper and lower extremities.  Regardless, the 30 percent 
evaluation herein assigned contemplates impairment in earning 
capacity, including loss of time from exacerbations due to 
coronary artery disease.  38 C.F.R. § 4.1 (2010).  

A determination as to the degree of impairment due to service-
connected disability requires competent evidence.  The Veteran is 
competent to report his symptoms.  As a layman, however, his 
opinion alone is not sufficient upon which to base a 
determination as to the degree of impairment.  Rather, the Board 
must weigh and assess the competence and credibility of all of 
the evidence of record.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to the 
objective clinical findings and the VA and private medical 
opinions in regard to the degree of impairment due to service-
connected coronary artery disease, and having resolved doubt in 
the Veteran's favor, finds that a 30 percent rating, but no 
higher, is supportable.  The Board notes that the October 2008 VA 
examiner reviewed the claims file and the opinion provided in 
regard to the degree of impairment due to service-connected 
coronary artery disease is based on results of objective testing 
and reliable principles, and not inconsistent with the evidence.  

The Board has considered all potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised by 
the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  In this case, the Board finds no other provision 
upon which to assign a rating higher than the 30 percent rating 
assigned herein.

In regard to extraschedular consideration, the Board notes that 
an extraschedular rating is a component of a claim for an 
increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); 
see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a finding on 
part of the AOJ or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  
If so, factors for consideration in determining whether referral 
for an extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that indicate 
that application of the regular schedular standards would be 
impractical.  Thun, citing 38 C.F.R. § 3.321(b)(1).  In the 
present case, the Board finds that the competent evidence does 
not establish, at any time, that the Veteran's service-connected 
coronary artery disease produces such an unusual or exceptional 
disability picture rendering impractical the use of the regular 
schedular standards.  Although the record establishes prior 
myocardial infarction and heart stent placement, such does not 
establish that the rating schedule is insufficient for 
determining the appropriate disability rating in this case.  As 
noted, a TDIU has been established based on numerous service-
connected disabilities and the competent evidence does not show 
periods of incapacitation due to coronary artery disease.  
Rather, the competent and probative evidence establishes the 
primary limitation is due to nonservice-connected COPD, as 
reflected in private inpatient records, dated in December 2009.  
Accordingly, the Board determines that referral for an 
extraschedular rating is not warranted.

The evidence is in favor of a 30 percent rating, but no higher, 
for coronary artery disease.  Consequently, the benefits sought 
on appeal are granted, in part.  




ORDER

A 30 percent initial rating for coronary artery disease is 
granted during the entire appeal period, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.


REMAND

The Veteran asserts entitlement to service connection for a 
bilateral hearing loss disability as a result of in-service noise 
exposure.  The Board notes that service connection for tinnitus 
as a result of in-service noise exposure has been established.  

On VA examination in November 2008, the examiner stated that it 
is less than likely that the Veteran's bilateral sensorineural 
hearing loss is related to in-service noise exposure, since 
hearing was normal at separation.  The Board notes that the 
Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated 
that 38 C.F.R. § 3.385 does not preclude service connection for a 
current hearing disability where hearing was within normal limits 
on audiometric testing at separation from service if there is 
sufficient evidence to demonstrate a medical relationship between 
a Veteran's in-service exposure to loud noise and his current 
disability.  

The Board notes that once VA undertakes the effort to provide an 
examination when developing a service-connection claim, even if 
not statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  In this case, the Board finds that the evidence is 
inadequate for a determination as to whether a bilateral hearing 
loss disability is related to service, as the only basis provided 
for the opinion is that hearing was normal at separation.  

The Board notes that the separation examination report in this 
case is dated in October 1966.  Prior to November 1967, 
audiometric test results were reported in standards set forth by 
the American Standards Association (ASA).  Since November 1, 
1967, those standards have been set by the International 
Standards Organization (ISO)-American National Standards 
Institute (ANSI).   There is no reference in the November 2008 VA 
examination report as to whether the ASA standards were converted 
to ISO-ANSI standards.  

In addition, the Board notes that the claims file contains a copy 
of an uninterpreted December 2003 private audiogram.  The Board 
is not competent to interpret graphical representations of 
audiometric data.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the claims file to 
the November 2008 VA audiologist who 
accomplished the November 2008 examination, 
if available; otherwise another VA 
audiologist.  The AOJ should request that the 
examiner: 1) address the relevant audiology 
standards in association with the audiologic 
test results contained in the 1966 separation 
examination report; and 2) express an 
opinion, in the positive or negative, in 
terms of whether it is "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood) that the onset of the 
Veteran's hearing loss was manifest during 
service or within the initial year after 
separation or is otherwise related to 
service, to include the established in-
service noise exposure, and if an opinion 
cannot be provided without resorting to 
speculation, an explanation as to why he or 
she cannot reach an opinion without resorting 
to speculation must be provided.  

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

2.  In light of the above, the claim should 
be readjudicated.  The AOJ should review all 
development for completeness and all opinions 
obtained for adequacy, and any further 
development required in that regard should be 
accomplished prior to returning the claims 
file to the Board.  If the benefit sought on 
appeal remains denied, a supplemental 
statement of the case should be issued and 
the Veteran afforded a reasonable opportunity 
in which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


